Per Curiam.
This matter comes before us on a “Petition for an Expedited and Preferential Bond Review” dated November 9, 1970. The petitioner has alleged many facts wholly unsupported by any record or finding. He concludes with a claim that he has been denied his right to release on reasonable bail in contravention of his rights under the federal and state constitutions. By way of relief he “petitions this Court to order his release on a reasonable bond to be set by this Court” and “respectfully requests that this petition for review of bond be set down for an expedited and preferential hearing on or before Friday, November 13,1970 at Hartford Superior Court at 10:00 in the forenoon.”
*556This brief recital suffices to indicate the serious inadequacies and deficiencies of the petition. Nevertheless, we have considered the subject matter as though it had properly been made as a motion for review of an order fixing the amount of bail under the provisions of § 694 of the Practice Book. In so doing, it appears that there is no record before us from which we can review the alleged action and ruling of the court below and there is no finding of facts or conclusions of law by which the exercise of discretion by the court below can be tested. See Practice Book § 609; State v. Hudson, 154 Conn. 631, 638, 228 A.2d 132. Consequently, a decision on the merits is impossible.
“ ‘This court cannot find facts, nor, in the first instance, draw conclusions of facts from primary facts found, but can only review such findings to see whether they might legally, logically and reasonably be found.’ ” Wiegert v. Pequabuck Golf Club, Inc., 150 Conn. 387, 391, 190 A.2d 43; State v. Hudson, supra, 634.
A petition that this appellate court itself set a reasonable bond or within four days of receipt of a petition adjourn to the Superior Court for an expedited and preferential hearing on a “petition for review of bond” requires no further comment.
The petition is dismissed.